Title: To Benjamin Franklin from Joseph Galloway, 26 May 1767
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Friend
Philada. May 26. 1767.
I wrote you a few Days since by the Post not expecting that the Packet wou’d be detained till now.
I inclose you a Bill of Exchange drawn by Mr. Joseph Richardson on D. Barclay and Sons payable to you for £250 0s. 0d. Sterling, in Part of your two Years Salary amounting in the Whole to £1000, like Money agreable to a Certificate Signd by Order of the House, which I shall take up. The Residue of your Salary I shall remit by the first Opportunities, as I am requested so to do by your Worthy Son the Governor of Jersey. And as it is Possible you may have left London before this Letter Arrives, I have thought it prudent to inclose this Letter to Mr. Serjeant as your Friend, and a Gentleman with whom you have heretofore deposited your Cash, as your son informs me, desiring him, shoud you have Left England, to receive the Money on your Account. In this we have acted for the best, and if we have err’d I know youl have goodness enough to forgive the Mistake.
Being just about to set of[f] for Chester Court I have scarcely Time to add that I am, as ever Dear Friend, yours most Affectionately
Jos. Galloway
Benja. Franklin Esqr.

 Addressed: For / Benjamin Franklin Esqr. / at Mrs. Stevensons in Craven Street / London
